O
Oo

10
11
12
sles

14

ise 2:19-cv-01327-DSF-PLA Document 23 Filed 04/25/19 Page1lof4 Page ID #:421

DANIEL CRUMP (287290)
Wilmer Cutler Pickering
Hale and Door LLP
350 South Grand Avenue, Suite 2100
Los Angeles, CA 90071
Telephone: (213) 443-5377
Email: Daniel.Crump@WilmerHale.com

Attorneys for Claimant
CHRISTOPHER JOEY MCFARLAND

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

No. 27219=-CV=01327-DSF (PLA)

Va

UP TO $28,174,145.52 IN
HUNTINGTON NATIONAL BANK ESCROW
ACCOUNT NUMBER ’7196; ET AL.

 

Defendants.

 

15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CHRISTOPHER JOEY MCFARLAND’S VERIFIED CLAIM AND
STATEMENT OF INTEREST IN CERTAIN DEFENDANT PROPERTY

Wilmer Cutler Pickering
Hale and Door LLP
350 South Grand Avenue, Suite 2100
Los Angeles, CA 90071
Telephone: (213) 443-5377

 
10
ded;
12
13
14
1.5
16
dp
18
19
20
aA.
22
23
24
2a)
26
27
28

a)

 

Se 2:19-cv-01327-DSF-PLA Document 23 Filed 04/25/19 Page 2o0f4 Page ID #:422

On February 22, 2019, a Verified Complaint for Forfeiture In Rem
(the “Complaint”) was filed in the United States District Court for
the Central District of California, Western Division, by the United
States of America seeking the forfeiture of the following:

(a) up to $28,174,145.52 in Huntington National Bank Escrow
Account Number ’7196 (the “Huntington Funds”);

(b) up to $1,148,739.35 in Barclays Bank of Delaware Account
Number '6111 (the “Barclays Funds”); and

(c) Up to $162,486.88 in Fidelity Investments, Inc. Account
Number '9340 (the “Fidelity Funds”).

Claimant Christopher Joey McFarland, (“McFarland”) hereby
submits this verified claim asserting an ownership interest in
$14,087,072.76 of the Huntington Funds; the entirety of the Barclays
Funds; and the entirety of the Fidelity Funds (collectively, the
“Subject Funds”).

The $14,087,072.76 of the Huntington Funds claimed by McFarland
represent his share in the buyout of his personal investment interest
in a facilities management company headquartered in Newport,
Kentucky. McFarland is the owner of the $14,087,072.76 of the
Huntington Funds and has a legally recognizable interest in the funds
in said account. As such McFarland has a superior right, title, and
interest in said funds over any and all interest asserted by the
government in such funds.

The Barclays Funds represent monies from a personal bank
account, i.e. Barclays Bank of Delaware Account Number ’6111, which
is in McFarland’s name. McFarland is the owner of the Barclays Bank
of Delaware Account Number ’6111 and thus the owner of the Barclays

Funds and has a legally recognizable interest in the funds in said

2

 

 
10
11
12
13
14
Hes
16
7
18
19
20
21
22
23
24
25
26
27

28

a

 

Se 2:19-cv-01327-DSF-PLA Document 23 Filed 04/25/19 Page 3of4 Page ID #:423

account. As such, McFarland has a superior right, title, and
interest in the Barclays Funds over any and all interest asserted by
the government in such funds.

The Fidelity Funds represent monies from a personal brokerage
account, i.e. Fidelity Investments, Inc. Account Number ’9340, which
is in McFarland’s name. McFarland is the owner of the Fidelity
Investments, Inc. Account Number '9340 and has a legally recognizable
interest in the funds in said account. As such, McFarland has a
superior right, title, and interest in the Fidelity Funds over any
and all interest asserted by the government in such funds.

McFarland hereby claims full ownership of the Subject Funds and

asserts a superior right, title and interest in the Subject Funds.

Respectfully submitted,
Dated: April 24, 2019

DANIEL CRUMP
Wilmer Cutler Pickering Hale and
Dorr LLP

Attorneys for

Christopher Joey McFarland

 

 
10
ee)
12
13
14
LS
16
uli,
18
ag
20
Hal
oe
aD
24
25
26
2
28

Case 2:19-cv-01327-DSF-PLA Document 23 Filed 04/25/19 Page4of4 Page ID #:424

VERIFICATION OF CLAIM

 

I, Christopher Joey McFarland, pursuant to Title 18, United
States Code Section 1746, declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and

COBTECTE.

Executed on 4/24/2019 eS Loon With f

Christophét Joey McFarland

 

 

 
